Citation Nr: 1233494	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  07-00 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for asthma.  



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1980 to November 1984 and May 1995 to March 2001, with additional service in the Army Reserves from 1985 to 1994 and from 2001 to 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  This case was before the Board in September 2008, January 2010, and December 2011 when it was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's December 2011 remand instructions, the RO arranged for a VA examination in June 2012 to determine the nature and likely etiology of the Veteran's asthma.  When VA arranges for an examination of the Veteran, it must ensure that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the June 2012 examination is inadequate because it was based on (and includes rationale citing) an inaccurate factual background.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a physician's opinion based on an inaccurate factual premise has no probative value). The June 2012 examiner indicated that the Veteran was currently only on Albuterol to treat her asthma, and not on inhaled steroids or Prednisone.  In addition, the examiner noted that the last time the Veteran was on Prednisone was in 2009.  

A review of the claims file, particularly Virtual VA (i.e., electronic) records, found that in February 2012 the Veteran was treated for complaints of coughing and asthma issues.  She stated her inhaler was not helping, although the physician noted that her respirations were even and non-labored.  In addition, she complained of a 1 month worsening of wheezing and dyspnea, and increased phlegm production for 6 months.  On physical examination, there was wheezing on the right side, and minimal occasional wheezing on the right side.  The physician noted there was no infiltrate on chest x-ray, and opined her symptoms could be reflective of a mild asthma exacerbation.  She was prescribed prednisone 20mg every day for three days.  Accordingly, the Board finds that a new examination to determine the nature and etiology of the Veteran's asthma based on an accurate factual background/history is necessary.  

Finally, the most recent VA treatment records directly associated with the claims file are from January 2008 (although Virtual VA records are current up to June 2012).  Updated records of VA treatment for asthma are constructively of record, may contain pertinent information, and must be secured (and directly associated with the claims file, including those records on Virtual VA).  

Accordingly, the case is REMANDED for the following action:

1. The RO should secure for the record copies of the complete updated clinical records of all VA treatment or evaluation the Veteran has received for her asthma since January 2008 (to include those VA treatment records identified on Virtual VA).  

2. After, and only after the records above have been associated with the Veteran's claims file, the RO should again schedule the Veteran for a PFT and afford her adequate notice for such testing.  After the scheduled PFT date, regardless of whether the Veteran reports for the PFT, return her claims file (to include results of the PFT if she reports for testing and this remand) to an appropriate expert for review and response to the following:


(a) State whether it is at least as likely as not (a 50 percent or better probability) that any asthma found to be present worsened during service.  The explanation of rationale must expressly indicate whether or not asthma increased in severity during service (pointing to clinical data that support the conclusion).  

(b) If asthma is found to have worsened during service, the examiner should state whether the increase represented a natural progression of the disability, or was beyond the natural progress of the condition (and represented a permanent worsening of her asthma).  

(c) If increase in severity (i.e., permanent worsening) is found, the examiner is also asked to quantify the degree of additional disability due to aggravation.  

If such opinions are not possible, the examiner must explain why that is so.  

3. After completion of the above, the RO should readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, afford the Veteran and his representative the opportunity to respond, and then return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


